Citation Nr: 0126474	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-02 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 30 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had service from October 1979 to May 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran submitted a statement in January 1999 asserting 
that his shoulder disabilities had worsened, and he requested 
a VA examination.  In an October 1999, the veteran filed an 
application for increased compensation based on 
unemployability.  The veteran's attorney requested that an 
examination be conducted to ascertain the present status of 
the veteran's service-connected conditions and how these 
conditions affect the veteran in his everyday activities.  It 
was also requested that a current Social and Industrial 
Survey be conducted.

Several VA examinations were scheduled for November 2000.  A 
communication from the VA medical center reflects that the 
veteran had been scheduled for examinations on November 16th 
and again on November 28th.  He call to report that he could 
not report for examinations on these dates.  On November 6th 
he reported that he was unable to get transportation and on 
November 16th he reported that he was unable to come due to 
work.  The examinations were rescheduled for November 29th 
and the veteran failed to report.

Medical records subsequently added to the claims folder 
include results of X-rays taken of the veteran's shoulders on 
December 13, 2000.  No other clinical records are available 
for the veteran's visit to the VA medical center on this 
date.

Subsequently, by rating action in January 2001, the increased 
ratings claims, and the TDIU claim were denied.

The veteran and his attorney were provided copies of a rating 
decision dated in January 2001 and a Statement of the Case 
(SOC) dated in February 2001 which noted that the veteran 
failed to report for VA examinations scheduled in November 
2000.  Neither the veteran nor his attorney have provided any 
reason for the veteran's failure to report for examinations 
scheduled for November 29, 2000.

In a letter dated in April 2001 RO set forth the provisions 
of 38 C.F.R. § 3.655, to include the provision which states 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase without 
good cause, the claim shall be denied.  In this case, unless 
the veteran provides good cause for his failure to report for 
the examination scheduled for November 2000, the law is 
dispositive and the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The letter which the RO sent to the veteran in April 2001 was 
an attempt to fulfill the enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate his claim.  Unfortunately, the RO failed to 
inform the veteran that he must provide good cause for his 
failure to report for examination in November 2000, and that 
without such information his claim would be denied as a 
matter of law.

Additionally, the evidence of record indicates that the 
veteran did report for treatment and examination in December 
2000.  Complete records of this visit are not of record and 
must be obtained.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for any of his service-
connected disabilities.  The RO should 
also request the veteran to authorized 
release of private medical records to VA.  
The RO should request that all identified 
health care providers furnish copies of 
treatment records for the veteran that 
are not already of record.  In 
particular, the RO should obtain complete 
records of treatment accorded the veteran 
in December 2000 and thereafter from the 
VAMC where X-rays of his shoulders were 
taken on December 13, 2000.

2.  The RO should give the veteran the 
opportunity to explain why he failed to 
report for VA examinations scheduled for 
November 29, 2000.  He should also be 
requested to provide up-to-date 
information as to his employment status, 
as he reported that he was unable to 
report for examination on November 16, 
2000, due to work.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim, taking 
into consideration the provisions of 
38 C.F.R. § 3.655 which provide that when 
a claimant fails to report for an 
examination scheduled in conjunction with 
a claim for increase without good cause, 
the claim shall be denied.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


